DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-5, 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Diffendal (US 5906213). 
Regarding claim 1, Diffendal teaches a dental apparatus (6, Fig. 1) that enables a user to controllably dispense one or more fluids during normal operation (abstract), comprising: 
- a body (see annotated Fig. 1 below), wherein the body includes a handle member (10, Fig. 1) and a flossing head (60+26+28, Fig. 2); 
- a floss member (5, Fig. 2) associated with the flossing head (see Figure 1); and 
- a fluid containing reservoir (internal area of 10 and 60, Fig. 1-4), wherein the fluid containing reservoir includes a fluid dispensing aperture (69, Fig. 1) proximate the floss member (see Fig. 1), and 
wherein the fluid containing reservoir is positioned both above and below the floss member (see Figure 1; the fluid dispensing chamber surrounds the floss member 5 and dispenses fluid around the floss member via aperture 69).  
Regarding claim 2, Diffendal teaches the dental apparatus according to claim 1 (see rejection above), wherein the handle member (10) includes a proximal end, a distal end, a top surface, a bottom surface, a left-side surface, and a right-side surface (see annotated Fig. 1 below).  

    PNG
    media_image1.png
    540
    692
    media_image1.png
    Greyscale

Regarding claim 4, Diffendal teaches the dental apparatus according to claim 1 (see rejection above), wherein the handle member (10) includes a compressible elastic member (12, Fig. 1) that forms part of the fluid containing reservoir (Col. 4 lines 8-12; “the handle 10 is made of a rigid plastic frame containing a flexible rubber bladder 12. The rigid plastic frame 10 is shaped to allow the user access to the rubber bladder 12. By Squeezing the rubber bladder 12, the user forces the fluid 7 out the fluid escape aperture 16.”).  
Regarding claim 5, Diffendal teaches the dental apparatus according to claim 1 (see rejection above), wherein the flossing head includes a top surface, a bottom surface, a left-side surface, and a right-side surface (see annotated Fig. 1 below).  


    PNG
    media_image2.png
    202
    647
    media_image2.png
    Greyscale

Regarding claim 15, Diffendal teaches the dental apparatus according to claim 1 (see rejection above), wherein the fluid contained within the fluid containing reservoir comprises a low viscosity liquid, a medium viscosity liquid, a high viscosity liquid, a gel, and/or combinations thereof. Diffendal teaches the fluid (7) can be a mouthwash (Col. 5 lines 12-14), which is known to be a low viscosity liquid. 
Regarding claim 16, Diffendal teaches he dental apparatus according to claim 1 (see rejection above), wherein the fluid contained within the fluid containing reservoir comprises mouthwash (Col. 5 lines 12-14), breath freshener, a teeth whitening agent, an anti-cavity agent, a desensitizing agent, a pain killer, an antibiotic, a medicament, and/or combinations thereof.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Diffendal (US 5906213) in view of Hellkamp (US 9930957). 
Regarding claim 3, Diffendal teaches the dental apparatus according to claim 1 (see rejection above), but is silent to wherein the proximal end of the handle member includes a dental pick.  
Hellkamp teaches a dental device in the same field of endeavor of flossing devices with fluid dispensing means (abstract). Hellkamp teaches the dental device (1) comprises a body (3) including a first arm (3A) and a second arm (3B) and a fluid reservoir (6) that dispenses fluid via aperture (5) onto a floss member (see fig. 2A). Hellkamp teaches the device (1) has a proximal end (2) comprises a pick (Col. 3 lines 62-64 and see Fig. 2A) in order to provide the device with two functional ends (Col. 3 line 66 – Col. 4 line 3). 
It would have been obvious for one having ordinary skill in the art before the effective filing date to modify the device of Diffendal to have the proximal end of the device include a pick, as taught by Hellkamp, because it would make it a multi-purpose device and provide it with dual function, enhancing its overall convenience.  

Claims 6-9, 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Diffendal (US 5906213) in view of Toppi (US 10603145). 
Regarding claim 6, Diffendal teaches the dental apparatus according to claim 1 (see rejection above), wherein the flossing head includes a first arm having a fluid dispensing aperture and a second arm (see annotated Fig. below) but is silent to the second arm having a fluid dispensing aperture.  

    PNG
    media_image3.png
    444
    802
    media_image3.png
    Greyscale

Toppi teaches a dental device in the same field of endeavor of devices for flossing and applying medicine to a patient’s teeth (abstract). Toppi teaches the device (10, Fig. 1) includes a handling section (25) and a head portion (45) wherein the head portion includes two arms (50) and each arm includes a medicine reservoir (85) and a floss member (75) held between the two arms (see figure 1). The medicine reservoir (85) allows the medicine to wick along the floss member (Col. 4 line 64 – Col. 5 line 5). Toppi discloses that having the fluid dispensed directly where it needs to go in a patient’s mouth enables the dentist to apply the medicine with accuracy and avoids spillage or staining of the patient’s tongue and cheeks and prevents irritation of soft tissue (Col. 76 line 64 – Col. 7 line 4).
It would have been obvious for one having ordinary skill in the art before the effective filing date to modify the device of Diffendal to have the fluid containing reservoir extend along both arms, as taught by Toppi, because it would provide even saturation of the floss member along its length and even application at either end of a tooth or an interproximal space (from a buccal end and a lingual end). Having each arm dispense fluid would also allow direct application of the fluid into areas where it needs to go, preventing spillage and irritation due to nonlocalized dispensing. 
Regarding claim 7, Diffendal in view of Toppi teaches the dental apparatus according to claim 6 (see rejection above), wherein the first arm and the second arm form part of the fluid containing reservoir. The modified device has the reservoir extend into each arm of the device.   
Regarding claim 8, Diffendal in view of Toppi teaches the dental apparatus according to claim 7 (see rejection above). Diffendal teaches wherein a breakable seal (55+24; a flexible plug to prevent leakage of fluid from the handle Col. 4 lines 64-67) is positioned proximate the fluid dispensing aperture of the first arm (see Figure 4).  
Regarding claim 9, Diffendal in view of Toppi teaches the dental apparatus according to claim 7 (see rejection above), wherein Diffendal teaches a breakable seal is positioned proximate the fluid dispensing aperture of the arm.  
It would have been obvious to one having ordinary skill in the art to include a seal to the second arm of the modified device since it would prevent leakage of fluid from the aperture of the second arm and have a seal at every aperture where fluid can ooze out. 
Regarding claim 11, Diffendal in view of Toppi teaches the dental apparatus according to claim 6 (see rejection above), wherein the fluid dispensing apertures of the first and second arms are positioned proximate to and above the floss member (see Figure 1 of Diffendal; the aperture surrounds the floss member).  
Regarding claim 12, Diffendal in view of Toppi teaches the dental apparatus according to claim 6 (see rejection above), wherein the fluid dispensing apertures of the first and second arms are positioned proximate to, above, and below the floss member (see Figure 1 of Diffendal; the aperture surrounds the floss member).  
Regarding claim 13, Diffendal in view of Toppi teaches the dental apparatus according to claim 6 (see rejection above), wherein Diffendal further teaches the floss member is secured on a first end within the first arm and on a second end within the second arm (see Figure 1 of Diffendal).  
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Diffendal (US 5906213) in view of Kollar et al. (US 2014/0326274 A1). 
Regarding claim 14, Diffendal teaches the dental apparatus according to claim 1 (see rejection above), but is silent to wherein the floss member comprises unwaxed floss, waxed floss, dental tape, nylon floss, polytetrafluorethylene floss, and/or combinations thereof.  
	Kollar et al. teaches a dental flosser in the same field of endeavor of dental flossing devices (abstract) for flossing between adjacent teeth (abstract). Kollar teaches a floss portion (20,22) are made with PTFE and can be made from nylon material (Kollar, [0077] lines 1-7) since many dental flossers employ nylon and PTFE and they are commonly used in the art, and that nylon is readily available, relatively inexpensive, and relatively easy to use in multi-cavity injection machines ([0003] lines 1-7).
	It would have been obvious for one having ordinary skill in the art before the effective filing date to select nylon as a material for the floss member, as taught by Kollar, because nylon is readily available, inexpensive, and is known to be easily manufactured, which can reduce time and expenses during production of the device. 

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Diffendal (US 5906213) in view of Hellkamp (US 9930957) and further in view of Toppi (US 10603145). 
Regarding claim 17, Diffendal teaches a dental apparatus (6, Fig. 1) that enables a user to controllably dispense one or more fluids during normal operation (abstract), comprising: 
- a body (see annotated Fig. 1 below), wherein the body includes a handle member (10, Fig. 1) and a flossing head (60+26+28, Fig. 2); 
- a floss member (5, Fig. 2) associated with the flossing head (see Figure 1); and 
- a fluid containing reservoir (internal area of 10 and 60, Fig. 1-4), wherein the fluid containing reservoir includes a fluid dispensing aperture (69, Fig. 1) proximate the floss member (see Fig. 1), and 
wherein the fluid containing reservoir is positioned both above and below the floss member (see Figure 1; the fluid dispensing chamber surrounds the floss member 5 and dispenses fluid around the floss member via aperture 69);
wherein the handle member (10) includes a proximal end, a distal end, a top surface, a bottom surface, a left-side surface, and a right-side surface (see annotated Fig. 1 below), and wherein the handle member (10) includes a compressible elastic member (12, Fig. 1) that forms part of the fluid containing reservoir (Col. 4 lines 8-12; “the handle 10 is made of a rigid plastic frame containing a flexible rubber bladder 12. The rigid plastic frame 10 is shaped to allow the user access to the rubber bladder 12. By Squeezing the rubber bladder 12, the user forces the fluid 7 out the fluid escape aperture 16.”); 
- wherein the flossing head includes a top surface, a bottom surface, a left-side surface, and a right-side surface (see annotated Fig. 1 below); 

    PNG
    media_image1.png
    540
    692
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    202
    647
    media_image2.png
    Greyscale

Diffendal is silent to wherein the proximal end of the handle member includes a dental pick. Hellkamp teaches a dental device in the same field of endeavor of flossing devices with fluid dispensing means (abstract). Hellkamp teaches the dental device (1) comprises a body (3) including a first arm (3A) and a second arm (3B) and a fluid reservoir (6) that dispenses fluid via aperture (5) onto a floss member (see fig. 2A). Hellkamp teaches the device (1) has a proximal end (2) comprises a pick (Col. 3 lines 62-64 and see Fig. 2A) in order to provide the device with two functional ends (Col. 3 line 66 – Col. 4 line 3). 
It would have been obvious for one having ordinary skill in the art before the effective filing date to modify the device of Diffendal to have the proximal end of the device include a pick, as taught by Hellkamp, because it would make it a multi-purpose device and provide it with dual function, enhancing its overall convenience.  
Diffendal teaches wherein the flossing head includes a first arm having a fluid dispensing aperture and a second arm (see annotated Fig. below) but is silent to the second arm having a fluid dispensing aperture.  

    PNG
    media_image3.png
    444
    802
    media_image3.png
    Greyscale

Toppi teaches a dental device in the same field of endeavor of devices for flossing and applying medicine to a patient’s teeth (abstract). Toppi teaches the device (10, Fig. 1) includes a handling section (25) and a head portion (45) wherein the head portion includes two arms (50) and each arm includes a medicine reservoir (85) and a floss member (75) held between the two arms (see figure 1). The medicine reservoir (85) allows the medicine to wick along the floss member (Col. 4 line 64 – Col. 5 line 5). Toppi discloses that having the fluid dispensed directly where it needs to go in a patient’s mouth enables the dentist to apply the medicine with accuracy and avoids spillage or staining of the patient’s tongue and cheeks and prevents irritation of soft tissue (Col. 76 line 64 – Col. 7 line 4).
It would have been obvious for one having ordinary skill in the art before the effective filing date to modify the device of Diffendal to have the fluid containing reservoir extend along both arms, as taught by Toppi, because it would provide even saturation of the floss member along its length and even application at either end of a tooth or an interproximal space (from a buccal end and a lingual end). Having each arm dispense fluid would also allow direct application of the fluid into areas where it needs to go, preventing spillage and irritation due to nonlocalized dispensing. 

The modified device further teaches wherein the first arm and the second arm form part of the fluid containing reservoir (The modified device has the reservoir extend into each arm of the device); 
Diffendal further teaches wherein a breakable seal (55+24; a flexible plug to prevent leakage of fluid from the handle Col. 4 lines 64-67) is positioned proximate the fluid dispensing aperture of the first arm (see Figure 4).  
It would have been obvious to one having ordinary skill in the art to include a seal to the second arm of the modified device since it would prevent leakage of fluid from the aperture of the second arm and have a seal at every aperture where fluid can ooze out. 
 Modified Diffendal further teaches wherein the fluid dispensing apertures of the first and second arms are positioned proximate to, above, and below the floss member (see Figure 1 of Diffendal; the aperture surrounds the floss member).  

Regarding claim 18, Diffendal teaches A dental apparatus that enables a user to controllably dispense one or more fluids during normal operation, consisting of: 
- a body (see annotated Fig. 1 below), wherein the body includes a handle member (10, Fig. 1) and a flossing head (60+26+28, Fig. 2); 
- a fluid containing reservoir (internal area of 10 and 60, Fig. 1-4), wherein the fluid containing reservoir includes a fluid dispensing aperture (69, Fig. 1) proximate the floss member (see Fig. 1), and
wherein the fluid containing reservoir is positioned both above and below the floss member (see fig. 1; the reservoir surrounds the floss member); 
wherein the handle member (10) includes a proximal end, a distal end, a top surface, a bottom surface, a left-side surface, and a right-side surface (see annotated Fig. 1 below), and 
wherein the handle member (10) includes a compressible elastic member (12, Fig. 1) that forms part of the fluid containing reservoir (Col. 4 lines 8-12; “the handle 10 is made of a rigid plastic frame containing a flexible rubber bladder 12. The rigid plastic frame 10 is shaped to allow the user access to the rubber bladder 12. By Squeezing the rubber bladder 12, the user forces the fluid 7 out the fluid escape aperture 16.”); 

    PNG
    media_image1.png
    540
    692
    media_image1.png
    Greyscale

- wherein the flossing head includes a top surface, a bottom surface, a left-side surface, and a right-side surface (see annotated Fig. 1 below);


    PNG
    media_image2.png
    202
    647
    media_image2.png
    Greyscale


Diffendal is silent to wherein the proximal end of the handle member includes a dental pick. Hellkamp teaches a dental device in the same field of endeavor of flossing devices with fluid dispensing means (abstract). Hellkamp teaches the dental device (1) comprises a body (3) including a first arm (3A) and a second arm (3B) and a fluid reservoir (6) that dispenses fluid via aperture (5) onto a floss member (see fig. 2A). Hellkamp teaches the device (1) has a proximal end (2) comprises a pick (Col. 3 lines 62-64 and see Fig. 2A) in order to provide the device with two functional ends (Col. 3 line 66 – Col. 4 line 3). 
It would have been obvious for one having ordinary skill in the art before the effective filing date to modify the device of Diffendal to have the proximal end of the device include a pick, as taught by Hellkamp, because it would make it a multi-purpose device and provide it with dual function, enhancing its overall convenience.  
Diffendal teaches wherein the flossing head includes a first arm having a fluid dispensing aperture and a second arm (see annotated Fig. below) but is silent to the second arm having a fluid dispensing aperture.  

    PNG
    media_image3.png
    444
    802
    media_image3.png
    Greyscale

Toppi teaches a dental device in the same field of endeavor of devices for flossing and applying medicine to a patient’s teeth (abstract). Toppi teaches the device (10, Fig. 1) includes a handling section (25) and a head portion (45) wherein the head portion includes two arms (50) and each arm includes a medicine reservoir (85) and a floss member (75) held between the two arms (see figure 1). The medicine reservoir (85) allows the medicine to wick along the floss member (Col. 4 line 64 – Col. 5 line 5). Toppi discloses that having the fluid dispensed directly where it needs to go in a patient’s mouth enables the dentist to apply the medicine with accuracy and avoids spillage or staining of the patient’s tongue and cheeks and prevents irritation of soft tissue (Col. 76 line 64 – Col. 7 line 4).
It would have been obvious for one having ordinary skill in the art before the effective filing date to modify the device of Diffendal to have the fluid containing reservoir extend along both arms, as taught by Toppi, because it would provide even saturation of the floss member along its length and even application at either end of a tooth or an interproximal space (from a buccal end and a lingual end). Having each arm dispense fluid would also allow direct application of the fluid into areas where it needs to go, preventing spillage and irritation due to nonlocalized dispensing. 
The modified device further teaches wherein the first arm and the second arm form part of the fluid containing reservoir (The modified device has the reservoir extend into each arm of the device); 
Modified Diffendal further teaches wherein a breakable seal (55+24; a flexible plug to prevent leakage of fluid from the handle Col. 4 lines 64-67) is positioned proximate the fluid dispensing aperture of the first arm (see Figure 4).  
It would have been obvious to one having ordinary skill in the art to include a seal to the second arm of the modified device since it would prevent leakage of fluid from the aperture of the second arm and have a seal at every aperture where fluid can ooze out. 
 Modified Diffendal further teaches wherein the fluid dispensing apertures of the first and second arms are positioned proximate to, above, and below the floss member (see Figure 1 of Diffendal; the aperture surrounds the floss member).  
Response to Arguments
Applicant’s arguments with respect to claims 1 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA FARAJ whose telephone number is (571)272-4580. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINA FARAJ/               Examiner, Art Unit 3772   

/HEIDI M EIDE/               Primary Examiner, Art Unit 3772   
11/10/2022